


Exhibit 10.39

 

NINTH AMENDMENT TO

AGREEMENT OF LIMITED PARTNERSHIP OF

AMERICAN HOMES 4 RENT, L.P.

 

February 26, 2015

 

American Homes 4 Rent, L.P., a Delaware limited partnership (the “Partnership”),
is governed by the Agreement of Limited Partnership of the Partnership, dated
November 21, 2012 (the “Original Partnership Agreement”), as amended by the
First Amendment, dated as of December 31, 2012 (the “First Amendment”), the
Second Amendment, dated as of February 28, 2013 (the “Second Amendment”), the
Amended & Restated Second Amendment, dated May 22, 2013 (the “A&R Second
Amendment”), the Third Amendment, dated as of June 10, 2013 (the “Third
Amendment”), the Fourth Amendment, dated as of June 10, 2013 (the “Fourth
Amendment”), the Fifth Amendment, dated as of October 24, 2013, the Sixth
Amendment, dated as of  December 27, 2013, the Seventh Amendment, dated as of
April 30, 2014, and the Eight Amendment, dated as of September 19, 2014
(collectively, the “Partnership Agreement”).  Capitalized terms used herein and
not otherwise defined shall have the meanings given to such terms in the
Partnership Agreement.

 

WHEREAS, Sections 6.1.A and 6.1.B of the Original Partnership Agreement provide
for allocations of Net Income and Net Loss among the Partners.

 

WHEREAS, Section 10 of the First Amendment provides for allocations of Net
Income and Net Loss among the holders of the 3.5% Convertible Preferred Units. 
On June 14, 2013, the 3.5% Convertible Preferred Units were converted to Class A
Units.

 

WHEREAS, Section 8 of the Second Amendment and Section 8 of the A&R Second
Amendment provide for allocations of Net Income, Net Loss and Gross Income among
the holders of the Series C Convertible Units and the holders of Class A Units.

 

WHEREAS, Section 8 of the Third Amendment provides for allocations of Net Income
and Net Loss among the holders of Series D Convertible Units, the holders of
Class A Units and the holders of Class B Units.  The Series D Convertible Units
have not received any allocations of Net Income or Net Loss because the Series D
Convertible Units has not yet commenced receiving distributions from the
Partnership.

 

WHEREAS, Section 8 of the Fourth Amendment provides for allocations of Net
Income and Net Loss among the holders of Series E Convertible Units, the holders
of Class A Units and the holders of Class B Units.  The Series E Convertible
Units are not entitled to receive allocations of Net Income or Net Loss because
the Series E Convertible Units are not entitled to distributions from the
Partnership.

 

WHEREAS, Section 8.6 of the Original Partnership Agreement provides a redemption
right for Class A Units at any time on or after one year following the date of
the initial issuance thereof, but does not address whether the one-year period
includes any period that another unit of Partnership Interest may have been held
and then exchanged or redeemed for a Class A Unit.

 

--------------------------------------------------------------------------------


 

WHEREAS, Article I of the Original Partnership Agreement contains a definition
of Partnership Approval which omitted the intended word “Limited” in clause
(1) thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, pursuant to Sections 14.1.A and 14.1.D of the
Partnership Agreement, the Partners hereby amend the Partnership Agreement as
follows in order to (a) clarify the allocations of Net Income, Net Loss and
Gross Income among the Partners, (b) clarify that the one-year holding period
prior to redemption of Cass A Units includes any period during which other
Partnership Interests redeemed or exchanged for Class A units were held prior to
their redemption or exchange, and (c) correct a drafting error in the definition
of Partnership Approval by adding the word “Limited” before the word “Partners”
in clause (1) of that definition.

 

1.             Sections 6.1.A and 6.1.B of the Original Partnership Agreement,
Section 8 of the Second Amendment, Section 8 of the A&R Second Amendment,
Section 8 of the Third Amendment and Section 8 of the Fourth Amendment are
hereby deleted and replaced in their entirety with the following, effective as
of January 1, 2014:

 

A.            Net Income.  After giving effect to the special allocations set
forth in Section 1 of Exhibit C of the Partnership Agreement and any special
allocations required to be made pursuant to Section 6.1.E, Net Income shall be
allocated:

 

(1)                                 first, to the General Partner until the
cumulative Net Income allocated under this clause (1) equals the cumulative Net
Losses allocated the General Partner under Section 6.1.B(6);

 

(2)                                 second, to each DRO Partner until the
cumulative Net Income allocated such DRO Partner under this clause (2) equals
the cumulative Net Losses allocated such DRO Partner under Section 6.1.B(5) (and
among the DRO Partners, pro rata in proportion to their respective percentages
of the cumulative Net Losses allocated to all DRO Partners pursuant to
Section 6.1.B(5) hereof);

 

(3)                                 third, to the General Partner until the
cumulative Net Income allocated under this clause (3) equals the cumulative Net
Losses allocated the General Partner under Section 6.1.B(4);

 

(4)                                 fourth, to the holders of any Partnership
Interests that are entitled to any preference upon liquidation (including the
5.000% Series A Participating Preferred Units, the 5.000% Series B Participating
Preferred Units and the 5.500% Series C Participating Preferred Units) until the
cumulative Net Income allocated under this clause (4) equals the cumulative Net
Losses allocated to such Partners under Section 6.1.B(3);

 

(5)                                 fifth, to the holders of any Partnership
Interests that are entitled to any preference in distribution in accordance with
the rights of any other class of Partnership Interests (including the 5.000%
Series A Participating Preferred Units, the 5.000% Series B Participating
Preferred Units and the

 

2

--------------------------------------------------------------------------------


 

5.500% Series C Participating Preferred Units) until each such Partnership
Interest has been allocated, on a cumulative basis pursuant to this clause (5),
Net Income equal to the amount of distributions payable that are attributable to
the preference of such class of Partnership Interests whether or not paid (and,
within such class, pro rata in proportion to the respective Percentage Interests
as of the last day of the period for which such allocation is being made); and

 

(6)                                 sixth, to the holders of any Partnership
Interests that are not entitled to any preference upon liquidation (including
the Class A Units, the Series C Convertible Units and the Series D Convertible
Units) until the cumulative Net Income allocated under this clause (6) equals
the cumulative Net Losses allocated to such Partners under Section 6.1.B(2); and

 

(7)                                 finally, with respect to Partnership
Interests that are not entitled to any preference in distribution or with
respect to which distributions are not limited to any preference in distribution
(including the Class A Units, the Series C Convertible Units and the Series D
Convertible Units), pro rata on a noncumulative basis to each such class in
accordance with the distributions paid to each such class or, if distributions
are not paid to each such class, in accordance with the terms of such class
(and, within such class, pro rata in proportion to the respective Percentage
Interests as of the last day of the period for which such allocation is being
made).

 

B.            Net Losses.  After giving effect to the special allocations set
forth in Section 1 of Exhibit C of the Partnership Agreement and any special
allocations required to be made pursuant to Section 6.1.E, Net Losses shall be
allocated:

 

(1)                                 first, to the holders of Partnership
Interests, in proportion to, and to the extent that, their share of the Net
Income previously allocated pursuant to Section 6.1.A(7) exceeds, on a
cumulative basis, the sum of (a) distributions with respect to such Partnership
Interests pursuant to clause (ii) of Section 5.1.B and (b) Net Losses allocated
under this clause (1);

 

(2)                                 second, with respect to classes of
Partnership Interests that are not entitled to any preference in distribution
upon liquidation (including the Class A Units, the Series C Convertible Units
and the Series D Convertible Units), pro rata to each such class in accordance
with the distributions paid to each such class or, if distributions are not paid
to each such class, in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided,
however, that Net Losses shall not be allocated to any Partner pursuant to this
Section 6.1.B(2) to the extent that such allocation would cause such Partner to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (i) by

 

3

--------------------------------------------------------------------------------


 

not including in the Partners’ Adjusted Capital Accounts any amount that a
Partner is obligated to contribute to the Partnership with respect to any
deficit in its Capital Account pursuant to Section 13.3 and (ii) in the case of
a Partner who also holds classes of Partnership Interests that are entitled to
any preferences in distribution upon liquidation, by subtracting from such
Partners’ Adjusted Capital Account the amount of such preferred distribution to
be made upon liquidation) at the end of such taxable year (or portion thereof);

 

(3)                                 third, with respect to classes of
Partnership Interests that are entitled to any preference in distribution upon
liquidation (including the 5.000% Series A Participating Preferred Units, the
5.000% Series B Participating Preferred Units and the 5.500% Series C
Participating Preferred Units), in reverse order of the priorities of each such
class (and within each such class, pro rata in proportion to their respective
Percentage Interests as of the last day of the period for which such allocation
is being made); provided, however, that Net Losses shall not be allocated to any
Partner pursuant to this Section 6.1.B(3) to the extent that such allocation
would cause such Partner to have an Adjusted Capital Account Deficit (or
increase any existing Adjusted Capital Account Deficit) (determined in each case
by not including in the Partners’ Adjusted Capital Accounts any amount that a
Partner is obligated to contribute to the Partnership with respect to any
deficit in its Capital Account pursuant to Section 13.3) at the end of such
taxable year (or portion thereof);

 

(4)                                 fourth, to the General Partner in an amount
equal to the excess of (a) the amount of the Partnership’s Recourse Liabilities
over (b) the Aggregate DRO Amount;

 

(5)                                 fifth, to and among the DRO Partners, in
proportion to their respective DRO Amounts, until such time as the DRO Partners
as a group have been allocated cumulative Net Losses pursuant to this clause
(5) equal to the Aggregate DRO Amount; and

 

(6)                                 thereafter, to the General Partner.

 

2.             The first sentence of Section 8.6.A(i) of the Original
Partnership Agreement is hereby deleted and replaced in its entirety with the
following:  Subject to Section 8.6.C and Section 11.6.E, at any time on or after
one (1) year following the date of the initial issuance thereof (which, in the
event of the transfer of a Class A Unit or Class B Unit, shall be deemed to be
the date that the Class A Unit or such Class B Unit, as the case may be, was
issued to the original recipient thereof for purposes of this Section 8.6, and,
in the case of a Class A Unit issued in exchange for or upon redemption of an
outstanding unit of any other class of Partnership Interest, shall be the date
that such other unit of Partnership Interest was initially issued to the
original recipient thereof), the holder of a Class A Unit (if other than the
General Partner or any Subsidiary of the General Partner), including any LTIP
Units that are converted

 

4

--------------------------------------------------------------------------------


 

into Class A Units, shall have the right (the “Redemption Right”) to require the
Partnership to redeem such Class A Unit, with such redemption to occur on the
Specified Redemption Date and at a redemption price equal to and in the form of
the Cash Amount to be paid by the Partnership.

 

3.             The definition of Partnership Approval set forth in Article I of
the Original Partnership Agreement is hereby deleted and replaced in its
entirety with the following:  “Partnership Approval” means approval obtained
when the sum of the (1) the percentage interest of the Limited Partners
consenting to the Termination Transaction, plus (2) the product of (a) the
percentage of the outstanding Class A units held by the General Partner Entity
multiplied by (b) the percentage of the votes that were cast in favor of the
Termination Transaction by the holders of the Shares equals or exceeds the
percentage required for the General Partner Entity’s shareholders to approve the
Termination Transaction.

 

4.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Partners hereby ratify and confirm.

 

[Remainder of page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Ninth Amendment as of the
date first set forth above.

 

 

 

GENERAL PARTNER:

 

 

 

AMERICAN HOMES 4 RENT

 

 

 

By:

/s/ David Singelyn

 

 

Name:David Singelyn

 

 

Title: Chief Executive Officer

 

 

 

 

 

LIMITED PARTNER:

 

 

 

AMERICAN HOMES 4 RENT, LLC

 

 

 

 

 

By:

/s/ John Corrigan

 

 

Name:John Corrigan

 

 

Title: Chief Executive Officer

 

6

--------------------------------------------------------------------------------
